Title: To Benjamin Franklin from David Hall, 19 August 1766
From: 
To: 


Dear Sir.
Philadelphia August 19th. 1766
Your Favour of May 19th. by Captain Cruikshanks I received for which I thank you, and shall act as you desire, with respects to the Contents of it.

I presented the Account from the Post-Office to Mr. Bradford, who seemed surprised it was not paid, as he said he had given Orders for the Payment, and has told me since, that he has desired a Person to pay the Money.
There was no Mention made in the Accounts of the Amount of the Outstanding Debts, due to our Partnership, nor did I make any offer as to purchasing them.
The Reason, as to the Sum was, that as I was still to keep a Regular Account of the Monies Received, and to Account to you as before, for your Share, thought there was no Occasion to give the Amount. And as to purchasing the Debts of you, you may remember, that when there was something hinted about them, you thought it could not well be done, as there was no ascertaining what bad Debts there might be. And since the Expiration of our Partnership, when the People have been more pressed, the more Danger appears to be in purchasing, as a great many, who I should have had no Doubt of, turn out to be bad; so that I believe the safest Way to both of us, is to account for the Money as it comes in. In the Money owing in Virginia and Maryland, and, in short, in all at a Distance, there will be a prodigious Loss, and even of what is owing in the City, and near it, the Deficiency will be greater than could have been thought.
As Mrs. Franklin never misses any Opportunity of writing you, I need not say any Thing about your Family. No News here, but what you will find in the Papers which are sent you, I am, in Haste, Dear Sir, Yours most Affectionately,
D H
per Capt. GolleyTo Benjamin Franklin Esq.
